By the Court.*— George G. Barnard, J.
The provision of the statute relied upon by the respondents, prescribes a bar which precludes creditors from proving their claims after the lapse of the specified time. The petitioner in this case did not apply within the time prescribed, and was therefore technically guilty of negligence. The petition was an application to the court to relieve him from the effect of that negligence and allow him to prove his claim' after the time had passed. This was an application to the discretion of the court to relieve the petitioner from the strict bar of the statute, and the court refused to grant the application.
The order is one which rested in the discretion of the court, and is therefore not appealable.

Present, G. G. Barnard and Cardozo, JJ. In this ease, Ingraham, J., having made the order appealed from, did not sit.